NUMBER 13-20-00044-CR

                                    COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI – EDINBURG

JOHN MIGUEL EADDY,                                                                       Appellant,

                                                         v.

THE STATE OF TEXAS,                                                                       Appellee.


                           On appeal from the 85th District Court
                                of Brazos County, Texas.


                               MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Longoria

          Appellant John Miguel Eaddy 1 was indicted on the third-degree felony offense of

violation of a bond/protective order, two or more times within twelve months. See TEX.


          1   Appellant’s name appears as John Miguel Eaddy and John Miquel Eaddy in various parts of the
record.
PENAL CODE ANN. §§ 25.07, 25.072. The jury found him guilty, appellant pleaded true to

two enhancement paragraphs, and the jury sentenced him to forty years’ imprisonment

in the Institutional Division of the Texas Department of Criminal Justice. Appellant argues

that a fatal variance exists between “the indictment and what was proven at trial,” and

therefore, he contends that the evidence is insufficient to support his conviction. We

affirm.

                                        I.      BACKGROUND 2

          The State’s indictment alleged that appellant

          on or about [the] 11th day of April, 2018, did

          during a continuous period that was twelve months or less in duration,
          namely from on or about the 7th day of April, 2018 through the 16th day of
          April, 2018, engage in conduct two or more times that constituted an offense
          under Section 25.07 of the Texas Penal Code, namely:

          Did then and there or on about the 11th day of April 2018, intentionally and
          knowingly violate the terms of an order . . . by intentionally and knowingly
          going to or near the residence of Savannah Caldwell, a protected individual
          described in the protective order, namely [Caldwell’s residence] , Bryan,
          Texas.

          Did then and there or on about the 15th day of April 2018, intentionally and
          knowingly violate the terms of an order . . . by intentionally and knowingly
          going to or near the residence of Savannah Caldwell, a protected individual
          described in the protective order, namely [Caldwell’s residence], Bryan,
          Texas.

The State subsequently amended the indictment to include two prior felony convictions

for punishment enhancement purposes. See id. § 12.42(d).



         2 This appeal was transferred to this Court from the Tenth Court of Appeals in Waco by order of

the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 22.220(a) (delineating the jurisdiction of appellate
courts); id. § 73.001 (granting the supreme court the authority to transfer cases from one court of appeals
to another at any time that there is “good cause” for the transfer).
                                                    2
       At trial, Rick Hill, Justice of the Peace for Precinct 3 in Brazos County, testified that

on April 7, 2018, he issued an order of protection for Savannah Caldwell and A.E., 3

Caldwell and appellant’s minor daughter. Caldwell had been the victim of family violence

on April 6, 2018. The order prohibited appellant from contacting Caldwell or A.E. and from

going within 100 yards of Caldwell’s residence. The order was in effect until May 8, 2018.

Hill testified that he had a video conference with appellant, who was arrested for assault-

family violence and had been detained in the Brazos County jail until his release on bond.

During the video conference, appellant was informed of the charges against him, his

bond, and the procedures for obtaining a court-appointed attorney. According to Hill,

during that conference, appellant was provided with a copy of the emergency protective

order and the conditions of his bond.

       Abigail Belangeri, a custodian of records sergeant at the Brazos County Sheriff’s

Office, testified that she oversees and authenticates emergency protective orders and

bond conditions. Copies of both documents with appellant’s signature were admitted into

evidence. Belangeri further testified regarding the inmate phone system in place at the

county jail, explaining that the calls are automatically recorded, the inmate and the person

receiving the call are notified that the call is being recorded, inmates use a PIN number

to access the phone which connects directly to the inmate’s account, and the Sheriff’s

Office is able to access the recorded calls through an online system. Two calls between

appellant and his father were admitted into evidence and played for the jury. In the first

call, which occurred on April 8, 2018, appellant indicated that he received a “court order”



       3   To protect the identity of the minor child, we refer to her using initials. See TEX. R. APP. P. 9.8(b).
                                                        3
saying he cannot go near “her” or “the baby” for thirty days. Appellant was released on

bond on April 10, 2018. In the next call, which occurred on June 27, 2018—after appellant

was arrested on the underlying charge in this appeal—appellant told his father that he

“went to the house.” Appellant also stated in the call that he believed he was arrested

because he failed to complete a “class.”

       Officer Chris Johnson with the Bryan Police Department testified that on April 15,

2018, he was called to a disturbance at Caldwell’s residence. When Johnson arrived at

the residence, there were several people outside of the apartment building, including

Caldwell and appellant. At the time he arrived, Johnson did not know who the disturbance

call related to. He testified that as he approached the apartment noted in the call, Caldwell

approached him and stated that she lived there. Johnson learned that Caldwell’s infant

daughter was alone inside the apartment, and he turned his focus to the child. Johnson

noted that he was unaware of the protective order at that time, and further, he conceded

that he neglected to ask some questions of Caldwell regarding the disturbance because

he was focused on the safety of the child. Johnson was aware that there had been a

previous call-out to the same residence two days prior, when Caldwell reported that

appellant had stolen her vehicle.

       Subsequent to his conversation with Caldwell, Johnson learned that appellant was

involved in the disturbance call. While speaking with a witness, Johnson observed

appellant “peeking around a shed at a gas station . . . directly behind [Caldwell’s]

apartment complex.” Johnson had been made aware of the protective order but admitted

that he was “confused” as to the procedure for handling violations of protective orders.


                                             4
Appellant told Johnson he was not served with the order and that he was at the apartment

to retrieve his belongings. Johnson made the decision not to arrest appellant at that time.

A report was generated which was later received by the Criminal Investigations Division

for follow-up and a warrant was issued for appellant’s arrest.

       Caldwell testified that she and appellant were in a relationship for approximately

two years, beginning when she was nineteen years old and appellant was thirty-nine

years old. The relationship ended in “April/May of 2018.” They have one child together,

A.E., who was born in February of 2018. She testified that she helped to secure

appellant’s release from jail and allowed him to stay with her after his release because

they had a young baby together and she did not want to be alone. She admitted that she

lied to the bondsman about being the victim in the underlying assault case in order to

bond appellant out of county jail, and further that she knew appellant was not supposed

to be with her at her apartment because of the protective order, but she “didn’t want to

raise [A.E.] by [herself].”

       Caldwell testified that on April 13, 2018, appellant took her car without her

permission and she called the police. An officer arrived in response to Caldwell’s report

regarding her vehicle, and while speaking with Caldwell the officer took notice of

appellant’s bond paperwork in Caldwell’s living room. Appellant did not return to the

apartment that day but did eventually return. On April 15, 2018, the police arrived after

receiving a disturbance call from a neighbor. Caldwell said she recalls that she and

appellant had gotten into an argument and she slammed a door that hit appellant in the

forehead. She said appellant then “took off outside” and she eventually went down to talk


                                            5
to him and “that’s when the police came.” She testified that when the police arrived, the

situation had already calmed down and she told the police there had not been a

disturbance. She admitted at trial that she lied to police about there not being a

disturbance, and further that she knew appellant was not supposed to be with her at her

apartment because of the protective order, but she “didn’t want to raise [A.E.] by [herself].”

       Caldwell’s neighbor, Michelle Schutts, testified that she heard arguments, loud

voices, and “thuds and stomping” for fifteen to twenty minutes coming from Caldwell’s

apartment above her own, and she was concerned. She had previously heard that

Caldwell had been hit by appellant the week before, so she called 9-1-1. Aside from brief

pleasantries exchanged in passing, Schutts had no interaction with Caldwell or appellant.

       Appellant was found guilty and pled “true” to two enhancement paragraphs. He

was sentenced to forty years’ incarceration at the Institutional Division of the Texas

Department of Criminal Justice. This appeal followed.

                            II.      SUFFICIENCY OF THE EVIDENCE

       By his sole issue, appellant argues that there was insufficient evidence to support

his conviction because (1) “there is a fatal variance between what was alleged in the

indictment and what was proven at trial” and (2) “the State failed to prove two or more

violations of a protective order.”

A.     Standard of Review & Applicable Law

       Reviewing courts apply a legal-sufficiency standard in determining whether the

evidence is sufficient to support each element of a criminal offense that the State is

required to prove beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318–19,


                                              6
(1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). Under

this standard, we examine all the evidence adduced at trial in the light most favorable to

the verdict to determine whether a jury was rationally justified in finding guilt beyond a

reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013); Criff v.

State, 438 S.W.3d 134, 136–37 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d). This

standard applies to both direct and circumstantial evidence. Criff, 438 S.W.3d at 137.

Accordingly, we will uphold the jury’s verdict unless a rational factfinder must have had a

reasonable doubt as to any essential element. Laster v. State, 275 S.W.3d 512, 518 (Tex.

Crim. App. 2009); West v. State, 406 S.W.3d 748, 756 (Tex. App.—Houston [14th Dist.]

2013, pet. ref’d).

       We measure whether the evidence presented at trial was sufficient to support a

conviction by comparing it to “the elements of the offense as defined by the hypothetically

correct jury charge for the case.” Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997). The hypothetically correct jury charge is one that “accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State’s burden of proof

or unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried.” Id.; see also Daugherty v. State,

387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law as authorized by the indictment”

includes the statutory elements of the offense and those elements as modified by the

indictment. Daugherty, 387 S.W.3d at 665.

       “A ‘variance’ occurs whenever there is a discrepancy between the allegations in

the indictment and the proof offered at trial.” Byrd v. State, 336 S.W.3d 242, 246 (Tex.


                                            7
Crim. App. 2011). A claim of variance is treated as an insufficiency claim that we review

under the legal-sufficiency Jackson standard. Gollihar v. State, 46 S.W.3d 243, 246 (Tex.

Crim. App. 2001); see Jackson, 443 U.S. at 319. A variance that is not prejudicial to an

appellant’s “substantial rights” is immaterial. Gollihar, 46 S.W.3d at 247. “Allegations

giving rise to immaterial variances may be disregarded in the hypothetically correct [jury]

charge,” while “allegations giving rise to material variances must be included.” Id. at 257.

In determining if a variance is material, we ask two questions: (1) “whether the indictment,

as written, informed the defendant of the charge against him sufficiently to allow him to

prepare an adequate defense at trial”; and (2) “whether prosecution under the deficiently

drafted indictment would subject the defendant to the risk of being prosecuted later for

the same crime.” Id. at 246; see Fuller v. State, 73 S.W.3d 250, 253 (Tex. Crim. App.

2002).

B.       Analysis

         Appellant argues that the indictment alleges a violation “on April 11, 2018” but that

the evidence offered at trial proved violations on April 13, 2018 and April 15, 2018.

Appellant presents no case law or authority, and we find none, to support his contention

that this is a fatal variance requiring acquittal. See TEX. R. APP. P. 38.1(i). While the

indictment does include “on or about April 11, 2018,” it also specifically alleges that

appellant “on or about the 7th day of April through the 16th day of April[] 2018, engage[d]

in conduct two or more times that constituted an offense under Section 25.07 of the Texas

Penal Code. . . .” We find it unnecessary to decide whether the evidence supports that a

violation specifically occurred on April 11, 2018, as appellant appears to request. See


                                               8
Klein v. State, 273 S.W.3d 297, 302 (Tex. Crim. App. 2008). Caldwell’s testimony that

appellant stayed at her apartment after being bonded out of county jail while the protective

order was in place, stole her car on April 13, 2018, and then returned to her apartment

after taking the vehicle, coupled with the disturbance call on April 15, 2018 and Johnson’s

testimony that he spoke with appellant just outside of Caldwell’s apartment on that same

date, at the very least, supports a finding that appellant violated the terms of the protective

order on at least two occasions during the time the order was in place, specifically

between April 7, 2018 and April 16, 2018, as charged in the indictment. Thus, to the extent

that any variance existed between the date alleged in the indictment and the dates of the

offenses as proved by the State, it was not material. See Gollihar, 46 S.W.3d at 246–47.

       We overrule appellant’s sole issue.

                                     III.   CONCLUSION

       The judgment of the trial court is affirmed.


                                                                    NORA L. LONGORIA
                                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of April, 2021.




                                              9